Bell, J.
1. A ruling of the court in striking a plea can not properly be assigned as error in a motion for a new trial; but direct exceptions should be taken, in order to obtain-a review of such ruling. Hawkins v. Studdard, 132 Ga. 265 (1) (63 S. E. 852), 131 Am. St. R. 190); Methodist Episcopal Church South v. Dudley Sash &c. Co., 137 Ga. 68 (3) (72 S. E. 480); Turner v. Spell Live Stock Co., 31 Ga. App. 343 (1, 2) (120 S. E. 786).
2. In this suit upon a note the defendant, after verdict and judgment for the plaintiff, filed a motion for a new trial in which error was assigned upon the action of the court in striking the answer of the defendant and in thereafter entering final judgment in favor of the plaintiff. The only exceptions presented to this court are to the judgment of the trial court overruling the motion for a new trial. Under the authorities cited above, there was no error in overruling the motion.

Judgment affirmed.


Jenlcins, P. J., and Stephens, J. concur.